DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 04/02/2021 has been entered. 
The rejection of claims 1-9 under 35 U.S.C 112(b) is withdrawn in view of the amendment. 
Claims 1, 7, 10-11 and 16-17 are amended.
Claims 1-20 are pending of which claims 1, 10 and 17 are independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Daniel Hill (Reg. No. 35,895) on 04/13/2021. The application has been amended as follows: 
In the claims: 
Please amend claims 10-13 as follows:
--

Claim 10:
10. (Currently Amended) A data processing system comprising:
a plurality of subsystems, each subsystem of the plurality of subsystems having a security component for providing a security function;
a plurality of local security controllers, a local security controller corresponding to one of the subsystems of the plurality of subsystems, each local security controller for ensuring compliance of the security component with local security policies of the subsystem to which the local security controller corresponds, wherein the local security controller generates a response to a fault in the corresponding subsystem, the response including disabling the security component of the subsystem, and wherein the subsystem affected by the fault is allowed to operate without the security component; and
a central security controller, the central security controller coupled to the local security controller of each of the plurality of subsystems, the central security controller ensuring data processing system compliance with system wide security policies, wherein each of the plurality of local security controllers comprises a state machine, the state machine of a local security controller detecting the fault within the corresponding subsystem and providing the response to the fault without interacting with the central security controller.  
Claim 11:
11. (Canceled) 

Claim 12:
12. (Currently Amended) The data processing system of claim 10 

Claim 13:
13. (Currently Amended) The data processing system of claim 10 
--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.  
The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Besides prior art disclosed in the previous office action, newly searched prior art BILDHAIYA et al. (Pub  No   US 2019/0065787) discloses The security device includes a data security unit which is configured to secure data, data communication and information, and includes a first security component inside the data security unit to operate in a first operating mode, and at least one first monitoring unit to operate in a high-availability mode which, said first monitoring unit being configured to detect a fault present in the first security component. The high-availability mode is different from the first operating mode. The security device further includes a second security component (see abstract). Security components are configured to receive security fault events or warning signals relate to indications of the functional safety of individual functions in the normal operation domain. The functions protected by functional safety indications are typically no longer provided within the security units ( see para. [0092]).
The totality of each element and/or step in claim 1 are not alluded to in the combined art of Chen, Sood and BILDHAIYA. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Chen, Sood and BILDHAIYA does not teach or suggest “checking state enforcement controls of a local security controller corresponding to, and located in, each of the plurality of subsystems; in response to passing the state enforcement controls check, enabling the security component in a subsystem of the plurality of subsystems; detecting a fault in the security component of the subsystem using the local security controller of the subsystem; generating a response to the fault by the local security controller, the response including disabling the security component of the subsystem; allowing the subsystem affected by the fault to operate without the security component” including all the other limitation recited in the independent claims. 
The totality of each element and/or step in claim 10 are not alluded to in the combined art of Chen, Sood and BILDHAIYA. Their teachings either individually or in combination failed to teach or 
The totality of each element and/or step in claim 17 are not alluded to in the combined art of Chen, Sood and BILDHAIYA. Their teachings either individually or in combination failed to teach or suggest the system recited in claim 17. More specifically, the combination of Chen, Sood and BILDHAIYA does not teach or suggest “a plurality of local security controllers, a local security controller corresponding to, and located in, each one of the subsystems of the plurality of subsystems, each local security controller for enforcing compliance of the security component of the subsystem with local security policies, wherein the local security controller generates a response to a fault in the corresponding subsystem, the response including disabling the security component of the subsystem, and wherein the subsystem affected by the fault is allowed to operate without the security component; and
a central security controller, the central security controller coupled to the local security controller of each of the plurality of subsystems, the central security controller enforcing compliance of data processing system with system wide security policies, wherein the system wide security policies are different than the local security policies” including all the other limitation recited in the independent claims. 

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.